Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 07 September 2022. Claims 1-2 and 4-15 are pending and have been considered as follows. Claim 3 is cancelled.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the Claim Objections as set forth in the office action of 07 June 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 07 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 2-7, 10, 11 and 14 under 35 USC 112(a) as set forth in the office action of 07 June 2022 have been considered and are persuasive. Therefore, the rejection of claims 2-7, 10, 11 and 14 under 35 USC 112(a) as set forth in the office action of 07 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 2-7, 10, 11 and 14 under 35 USC 112(b) as set forth in the office action of 07 June 2022 have been considered and are persuasive. Therefore, the rejection of claims 2-7, 10, 11 and 14 under 35 USC 112(b) as set forth in the office action of 07 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claim 15 under 35 USC 112(b) as set forth in the office action of 07 June 2022 have been considered and are NOT persuasive. Applicant has not amended claim 15 accordingly to overcome the 35 USC 112(b) rejection on the record. See 35 USC 112(b) below.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-15 under 35 USC 101 as set forth in the office action of 07 June 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Specifically, regarding the arguments “claims relate to operations combined with various hardware including an electronic device, which is not a human mental process or an abstract idea and amounts to significantly more”, Examiner notes that the courts have indicated that additional elements merely using a computer (processor, device, etc.) to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Further, regarding the arguments “there exists a need for a technique of providing an improved quality of service to the user in the vehicle by accurately correcting the location of the vehicle on the map”, Examiner notes that the limitation of correcting the location of the vehicle in the claims, under broadest reasonable limitation, is merely post solution actions which is insignificant extra solution activity. Regarding each and every limitation of the independent claims, see 35 USC 101 below for further clarification and a detailed explanation why each limitation is either an abstract idea or an additional limitation that is not significant enough to integrate the judicial exception into a practical application. **To expedite prosecution, Examiner notes that a limitation such as “wherein the vehicle autonomously drives on the road using the corrected location” is an example which would be significant enough to integrate the judicial exception into a practical application (IF there is support for such limitation in the specification. Applicant can use/recite any other limitation to integrate the judicial exception into a practical application as long as it is significant enough based on PEG 2019).
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-15 under 35 USC 103 as set forth in the office action of 07 June 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
Regarding Applicant’s arguments that “Nakajima either alone or as combined fails to teach or suggest obtaining relative locations of the plurality of objects with respect to the vehicle based on the received sensing signal reflected from the plurality of objects”. Examiner notes that Nakajima as modified by Kato does disclose such limitation. See at least paragraph [0038] and [0069] of Kato and 35 USC 103 rejection below.
Regarding Applicant’s arguments that “Nakajima either alone or as combined fails to teach or suggest … identifying, from among the plurality of objects, at least one object that is not included in the map, based on the obtained image by the camera and the map information, determining whether the at least one objects is located near the plurality of objects, by analyzing the obtained image, and determining priorities of the plurality of objects in the obtained image based on at least one of the relative locations of the plurality of objects with respect to the vehicle or a result of the determination whether the at least one object is located near the plurality of objects, as recited in the amended independent claims”. Examiner notes that in at least paragraphs [0032] and [0036], Nakajima discloses how road markings (object(s) included in the map) can be excluded from being selected if they are behind (located near) other vehicles (object(s) not included in the map) and in such cases, traffic light(s), road sign(s) and/or telephone pole(s) (other object(s) included in the map) would be selected since they exist above the road (are not located near the object(s) not included in the map) and therefore the object(s) that are not located near the object(s) not included in the map is/are prioritized over the object(s) that are located near the object(s) not included in the map. “identifying, from among the plurality of objects, at least one object that is not included in the map, based on the obtained image by the camera and the map information, determining whether the at least one objects is located near the plurality of objects, by analyzing the obtained image, and determining priorities of the plurality of objects in the obtained image based on at least one of the relative locations of the plurality of objects with respect to the vehicle or a result of the determination whether the at least one object is located near the plurality of objects, as recited in the amended independent claims”, under broadest reasonable interpretation, is exactly what’s being disclosed by Nakajima as understood by one of ordinary skill in the art (the concept of Nakajima, especially in the emphasized paragraphs mentioned above is the exact concept being argued by the Applicant in the current claims in light of the specification).
In order to expedite prosecution, Examiner would like to further point to Kato which suggests the concept of  “determining priorities of the plurality of objects in the obtained image based on … the relative locations of the plurality of objects with respect to the vehicle” in at least paragraphs [0038] and [0069]. Examiner notes that claim 1 currently does not require such language and this is merely pointed out to expedite prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities:  “determine whether the at least one objects is located near …” appears to be a typographical error and should be “determine whether the at least one object is located near …”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “obtain a second distance between the location of the vehicle on the map and a location of the at least one object …” appears to be a typographical error and should be “obtain a second distance between the location of the vehicle on the map and a location of the selected at least one object …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 15 recite “obtain[ing], by using the location sensor, relative locations of the plurality of objects with respect to the vehicle based on the reflected sensing signal”. Based on Examiner’s understanding and the specification, such relative locations of the plurality of objects with respect to the vehicle are obtained by the distance sensor based on the reflected sensing signal and there is not enough support in the specification for the location sensor to be performing such.
Claim 13 further recites “outputting a sensing signal toward surroundings of the vehicle and receiving a sensing signal reflected from the plurality of objects, by using the location sensor”. Based on Examiner’s understanding and the specification, outputting a sensing signal toward surroundings of the vehicle and receiving a sensing signal reflected from the plurality of objects is/are by using the distance sensor and there is not enough support in the specification for the location sensor to be performing such.

Claims 2, 4-12 and 14 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 15 are indefinite because of the recited limitations “determine whether the at least one object is located near the plurality of objects, by analyzing the obtained image”. Since the at least one object [not included in the map] is from among the plurality of  objects, the current claim language is confusing and indefinite. For example, currently it appears as if any one object from the plurality of objects can be selected such as the object not included in the map. Examiner believes it might be more clear to amend the limitations in claims 1, 13 and 15 to recite  “… determin[ing] whether the at least one object not included in the map is located near objects that are included in the map from among the plurality of objects, by analyzing the obtained image, determin[ing] priorities of the objects included in the map  not included in the map is located near the objects included in the map the objects included in the map based on the determined priorities 

Claims 2, 8 and 14 are indefinite because of the limitation “a road …”. It is unclear, to the Examiner, whether Applicant is referring to the same road previously recited or not.

Claim 11 recites the limitation “the one of the plurality of objects”. There is insufficient antecedent basis for such limitation in the claim.
	
Claim 15 is indefinite because of the recited limitation “A non-transitory computer-readable recording medium having recorded thereon a program for executing a method of correcting a location of a moving vehicle on a map, the method comprising: determining the location of the vehicle on the map, based on location information by using a location sensor of the vehicle; … obtaining, by using the location sensor, relative locations of the plurality of objects with respect to the vehicle based on the received sensing signal reflected from the plurality of objects …”. It is unclear, to the Examiner, how a program would execute the determining and/or obtaining, if such determining and/or obtaining is/are being performed by using a/the location sensor of the vehicle. Examiner suggests amending claim 15 to instead recite “A non-transitory computer-readable recording medium having recorded thereon a program for executing a method of correcting a location of a moving vehicle on a map, the method comprising: determining the location of the vehicle on the map, based on location information obtained by using a location sensor of the vehicle; … obtaining relative locations of the plurality of objects with respect to the vehicle based on the received sensing signal reflected from the plurality of objects …” to make it clear that it is the location information being obtained that is by using a location sensor of the vehicle and not the determining limitation and to avoid the indefiniteness for the obtaining language as well.

Claim 15 is indefinite because of the recited limitation “a location sensor” in line 12. It is unclear, to the Examiner, whether Applicant is referring to the same location sensor previously recited or not.

	Claims 4-7, 9-10 and 12 are rejected as being dependent upon a rejected claim.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a device, claim 13 is directed to a method and claim 15 is directed to a non-transitory computer-readable recording medium. Therefore, claims 1, 13 and 15 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 13 and 15 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

An electronic device for correcting a location of a moving vehicle on a map, the electronic device comprising: 
a location sensor configured to obtain location information of the vehicle; 
a camera configured to obtain an image by photographing a plurality of objects located near the vehicle; 
a distance sensor configured to output a sensing signal toward surroundings of the vehicle and receive a sensing signal reflected from the plurality of objects; and 
a processor configured to: 
obtain, by using the location sensor, relative locations of the plurality of objects with respect to the vehicle based on the reflected sensing signal,
determine the location of the vehicle on the map based on the obtained location information, 
obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects and a road on which the vehicle is moving,
identify, from among the plurality of objects, at least one object that is not included in the map, based on the obtained image by the camera and the map information, 
determine whether the at least one objects is located near the plurality of objects, by analyzing the obtained image, 
determine priorities of the plurality of objects in the obtained image based on at least one of the relative locations of the plurality of objects with respect to the vehicle or a result of the determination of whether the at least one object is located near the plurality of objects, 
select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects, 
obtain a first distance between the selected at least one object and the vehicle based on the reflected sensing signal, and 
correct the location of the vehicle on the map based on the obtained first distance 

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine … location …, identify … object …, determine whether …, determine … priorities …, select … object …”  in the context of this claim encompasses a person looking at data collected (obtained, etc) and forming a simple judgement (determination, choosing/selection, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer / device / processor to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

An electronic device for correcting a location of a moving vehicle on a map, the electronic device comprising: 
a location sensor configured to obtain location information of the vehicle; 
a camera configured to obtain an image by photographing a plurality of objects located near the vehicle; 
a distance sensor configured to output a sensing signal toward surroundings of the vehicle and receive a sensing signal reflected from the plurality of objects; and 
a processor configured to: 
obtain, by using the location sensor, relative locations of the plurality of objects with respect to the vehicle based on the reflected sensing signal,
determine the location of the vehicle on the map based on the obtained location information, 
obtain map information about the map based on the location of the vehicle on the map, wherein the map information includes information related to the plurality of objects and a road on which the vehicle is moving,
identify, from among the plurality of objects, at least one object that is not included in the map, based on the obtained image by the camera and the map information, 
determine whether the at least one objects is located near the plurality of objects, by analyzing the obtained image, 
determine priorities of the plurality of objects in the obtained image based on at least one of the relative locations of the plurality of objects with respect to the vehicle or a result of the determination of whether the at least one object is located near the plurality of objects, 
select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects, 
obtain a first distance between the selected at least one object and the vehicle based on the reflected sensing signal, and 
correct the location of the vehicle on the map based on the obtained first distance

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “obtain … information …,” “obtain … image …,”, “output … signal … and receive … signal …”, “obtain … locations …”, “obtain … information …”, “obtain … distance …” and “correct … location …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the obtaining, outputting and receiving steps are recited at a high level of generality (i.e. as a general means of obtaining information/data/locations and outputting and receiving a signal), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The correcting step is also recited at a high level of generality (i.e. as a general means of correcting the location of the vehicle), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 13 and 15 further recite the “electronic device”, “location sensor”, “camera”, “distance sensor” and “non-transitory computer-readable recording medium having recorded thereon a program” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of obtaining information/data and outputting and receiving a signal are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “correct … location …,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is correcting a location is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2, 4-12 and 14 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2, 4-12 and 14 are not patent eligible under the same rationale as provided for in the rejection of claim 9. 
Therefore, claim(s) 1-2 and 4-15 are ineligible under 35 USC §101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1).
Regarding claim 1, Nakajima discloses an electronic device for correcting a location of a moving vehicle on a map (see at least abstract, [0005] and [0050]-[0052]), the electronic device comprising: a location sensor configured to obtain location information of the vehicle (see at least [0010], [0012], [0019] and [0055]); camera configured to obtain an image by photographing a plurality of objects located near the vehicle (see at least [0006], [0010], [0011] and [0028]); a sensor configured to output a sensing signal (see at least [0014] and [0028]); and a processor configured to (see at least [0010] and [0018]) determine the location of the vehicle on the map based on the obtained location information (see at least [0010], [0012], [0019] and [0055]), obtain map information about the map based on the location of the vehicle on the map (see at least [0017], [0019], [0042], [0050], [0052] and [0055]) wherein the map information includes information related to the plurality of objects and a road on which the vehicle is moving (see at least [0016]), identify, from among the plurality of objects, at least one object that is not included in the map, based on the obtained image by the camera and the map information (see at least [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]), determine whether the at least one objects is located near the plurality of objects, by analyzing the obtained image (see at least [0006], [0027], [0028], [0036]-[0038], [0085] and [0087]) determine priorities of the plurality of objects in the obtained image based on at least one of the relative locations of the plurality of objects with respect to the vehicle or a result of the determination of whether the at least one object is located near the plurality of objects (see at least [0006], [0015], [0016], [0027]-[0034], [0036]-[0038], [0085] and [0087]) select at least one object from among the plurality of objects based on the determined priorities of the plurality of objects (see at least [0006], [0027]-[0029], [0034]-[0038], [0085] and [0087]), obtain a first distance between the selected at least one object and the vehicle based on the sensor’s data (see at least [0006], [0028] and [0050]) and correct the location of the vehicle on the map based on the calculated first distance (see at least abstract, [0005], [0006] and [0051]).
While functionality of the laser range finder of Nakajima’s disclosure is very well known in the art, since Nakajima does not explicitly disclose a distance sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects; obtain, by using the location sensor, relative locations of the plurality of objects with respect to the vehicle based on the reflected sensing signal, and obtain a distance between the object and the vehicle based on the reflected sensing signal; Kato is used to expedite prosecution. Such matter is suggested by Kato (see at least [0038] and [0069]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches a distance sensor configured to output a sensing signal toward surroundings of the vehicle, receive a sensing signal reflected from the plurality of objects; obtain, by using the location sensor, relative locations of the plurality of objects with respect to the vehicle based on the reflected sensing signal, and obtain a distance between the object and the vehicle based on the reflected sensing signal since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 2, Nakajima as modified by Kato discloses wherein the selecting the at least one object from among the plurality of objects is further based on the map information about a road on which the vehicle is moving (see at least Nakajima [0006], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 6, Nakajima as modified by Kato discloses wherein the selected at least one object included in the map in the obtained image comprises at least one of a traffic light or a sign (see at least Nakajima Figures 3-8, [0015], [0016] and [0036]).

Regarding claim 7, Nakajima as modified by Kato discloses wherein the selecting the at least one object from among the plurality of objects is further based on an attribute of the object included in the map (see at least Nakajima [0015], [0016], [0027], [0028], [0036]-[0038], [0046], [0057]-[0059], [0063]-[0066] and [0085]).

Regarding claim 8, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a front-back direction of the vehicle, along a road on which the vehicle is moving. However, such matter is suggested by Kato (see at least [0047], [0059], [0080] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a front-back direction of the vehicle, along a road on which the vehicle is moving since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 9, Nakajima does not explicitly disclose correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the obtained image. However, such matter is suggested by Kato (see at least [0047], [0059], [0074], [0080], [0082] and [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima to incorporate the teachings of Kato which teaches correct the location of the vehicle on the map in a left-right direction of the vehicle, based on a lane in the obtained image since they are both directed to correcting a location of a vehicle and incorporation of the teachings of Kato would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 12, Nakajima as modified by Kato discloses wherein the processor is further configured to provide information about the corrected location of the vehicle to at least one of a navigation program, a road information collection program, or an autonomous driving program of the vehicle (see at least Nakajima abstract, [0005], [0006], [0051] and [0052]).

Regarding claim 13, claim 13 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 14, Nakajima as modified by Kato discloses obtaining the map information about surroundings of a road on which the vehicle is moving (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]), wherein the selecting the at least one object from among the plurality of objects comprises selecting an object included in the map as the at least one object based on the obtained map information (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]).

Regarding claim 15, Nakajima as modified by Kato discloses a non-transitory computer-readable recording medium having recorded thereon a program for executing a method (see at least Nakajima [0010] and [0018]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Sato (JP2004045227A1).
Regarding claim 4, Nakajima as modified by Kato discloses wherein the processor is further configured to: obtain a second distance between the location of the vehicle on the map and a 39location of the at least one object, based on the map information (see at least Nakajima [0006], [0015], [0016], [0028], [0050], [0064] and [0065]); and correct the location of the vehicle on the map based on the obtained second distance and the obtained first distance (see at least Nakajima abstract, [0005], [0006], [0015], [0016], [0050], [0051], [0064] and [0065]).
Nakajima as modified by Kato does not explicitly disclose obtain the second distance between the location of the vehicle on the map and the 39location of the object, based on a time at which the plurality of objects are photographed. However, such matter is suggested by Sato (see at least lines 27-36 of Page 1 [“In order to solve … detect the vehicle position with high accuracy”], lines 7-16 of Page 2 [“The point where the absolute coordinate … the first and second error calculating means”] and lines 24-28 of Page 5 [“That is, since the absolute coordinates … corrects the vehicle position using the correction value”]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Sato which teaches obtain the second distance between the location of the vehicle on the map and the 39location of the object, based on a time at which the plurality of objects are photographed since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Sato would ensure increased accuracy and thereby increase reliability of the overall system.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) in further view of Sato (JP2004045227A1) in yet further view of Mori (US20070168119A1).
Regarding claim 5, Nakajima as modified by Kato and Sato discloses wherein the processor is further configured to correct the location of the vehicle on the map based on the obtained second distance and the obtained first distance (commensurate in scope with claim 4. See above for rejection of claim 4).
Nakajima as modified by Kato and Sato fails to disclose correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving obtained from the map and/or from the obtained image. However, such matter is suggested by Mori (see at least abstract, Figures 3-6, [0012], [0017]-[0019], [0060] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato and Sato to incorporate the teachings of Mori which teaches correct the location of the vehicle on the map based on a curvature of the road on which the vehicle is moving obtained from the map and/or from the obtained image since they are all directed to measuring a location of a vehicle correctly and with high accuracy and incorporation of the teachings of Mori would ensure increased accuracy and thereby increase safety and reliability of the overall system.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JP2017009553A) in further view of Kato (US20200114923A1) and in further view of Okada (US20090265070A1).
Regarding claim 10, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of objects since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Okada would ensure increased efficiency and reliability.

Regarding claim 11, Nakajima as modified by Kato does not explicitly disclose determine whether to correct the location of the vehicle on the map by identifying the plurality of objects. However, such matter is suggested by Okada (see at least [0033]-[0036], [0053] and [0054]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nakajima as modified by Kato to incorporate the teachings of Okada which teaches determine whether to correct the location of the vehicle on the map by identifying the plurality of objects since they are all directed to correcting a location of a vehicle and incorporation of the teachings of Okada would ensure increased efficiency and reliability. Nakajima as modified by Kato discloses that identifying the plurality of objects can be by 40distinguishing the one of the plurality of objects included in the map from the at least one object that is not included in the map, in the obtained image (see at least Nakajima [0006], [0015], [0016], [0027], [0028], [0036]-[0038] and [0085]). Therefore, given Nakajima as modified by Kato and Okada, it would have been obvious to one of ordinary skill in the art that determining whether to correct the location of the vehicle on the map would/could be by distinguishing the one of the plurality of objects included in the map from an object that is not included in the map, in the obtained image in order to maximize efficiency, reliability and safety of the overall system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667       

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667